Case 4:20-cv-02905 Document 4 Filed on 08/19/20 in TXSD Page 1 of 2
AO440 (Rev. 12/09) Summons ina Civil Action

UNITED STATES DISTRICT COURT
for the

Southern District of Texas
WELLS FARGO BANK, N.A.,

Plaintiff

Vv.
LIONEL GARCIA ROMERO

Civil Action No. 4:20-cv-2905

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Lionel Garcia Romero
718 Saint Edwards Green
Houston, TX 77015

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff'an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Mark D. Cronenwett and Samin Hessami

14160 North Dallas Parkqy, Suite 900
Dallas, TX 75254

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

David J. Bradley, Clerk of Court

Date: August 19, 2020

 

s/ Joseph Wells

 

Signature of Clerk or Deputy Clerk

 
Case 4:20-cv-02905 Document 4 Filed on 08/19/20 in TXSD Page 2 of 2

AQ 440 (Rev. 12/09) Summons ina Civil Action (Page 2)

Civil Action No. 4:20-cv-2905

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 ())

This summons for (ame of individual and title, ifany)

 

was received by me on (date)

(7 I personally served the summons on the indiy onl ¢)
gal * ‘wo on (date) > or

1 | left the summons at the i Sane or ae place of abode with (name)

a

. a person of suitable age and discretion who resides there,

on tate) . and mailed a copy to the individual’s last known address; or
1 [served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of frame of organization)

on fdate) or

[returned the summons unexecuted because >or
1 Other (specifi):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this main is true,

  

Date: as Ns Lenin |

Printed name and title

Server's address

Additional information regarding attempted service, etc:
    
 
  
   

i ee

SOP KS Notary Public, State of Texas

AFFIDAVIT OF SERVICE

State of Texas County of SOUTHERN United States District Court

Case Number: 4:20-CV-02905

Plaintiff:
WELLS FARGO BANK, N.A.

vs.

Defendant:
LIONEL GARCIA ROMERO

Received these papers on the 20th day of August, 2020 at 1:48 pm to be served on LIONEL GARCIA
ROMERO, 718 SAINT EDWARDS GREEN, HOUSTON, HARRIS COUNTY, TX 77015.

1, KEL! BALTAZAR, being duly sworn, depose and say that on the 25th day of August, 2020 at 5:57 pm, !:

SUBSTITUTE served by delivering a true copy of the SUMMONS IN A CIVIL ACTION, PLAINTIFF'S
ORIGINAL COMPLAINT WITH EXHIBITS A-E with the date and hour of service endorsed thereon by me,
to: CELESTE GAMBOA as CO-RESIDENT at the address of: 718 SAINT EDWARDS GREEN,
HOUSTON, HARRIS COUNTY, TX 77015, the within named person's usual place of Abode, who resides
therein, who is fifteen (15) years of age or older and informed said person of the contents therein, in
compliance with state statutes.

Description of Person Served: Age: 30, Sex: F, Race/Skin Color: Hispanic, Height: 5'10", Weight: 225, Hair:
Light Brown, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served.

 

KEL! BALTAZAR
Subscribed and Sworn to before me on the 27th day PSC 10757 EXP 2/28/2022

of August, 2020 by the nt who is personally

known to me.

Our Job Serial Number: DNE-2020000777
Ref: 2330294

 

NOTARY PUBLIC 7

NKINS MORELAND SR ¥ ©Copyright © 1992-2020 Databaso Sarvices, tnc. - Process Sorver's Toolbox V8.19
DONNIE DE oo

 
  

pires 03-10-2023

mm. Ex
Co 316149 .

D126

 
 
